Atkinson, J.
An affidavit of illegality was interposed to the levy of an execution issued by the City of LaGrange for the amount of an assessment against abutting real estate for paving a street. The judge tried the case by consent of both parties, without a jury, upon an agreed statement of facts. A judgment- was rendered against the illegality, and the defendant in execution excepted.
The first ground of the illegality raises the question of con*84stitutionality of the act upon which the assessment fi. fa. was predicated. The caption of the act approved December 16, 1901 (Acts 1901, p. 477), is: “An act to create a new charter for the City of LaGrange in the County of Troup.” It is insisted that the whole act is void on the ground that it is violative of paragraph 8 of section 7 of article 3 of the constitution of this State (Civil Code of 1910, § 6437) which provides: “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof,” because there is nothing expressed in the title of the act which authorizes the legislature to enact into law section 42 of the act or any part thereof; and because all of section 42 contains matter different from what is expressed in the title of the act; and because nothing is expressed in the title of the act which in any way refers to matters contained in section 42. It will appear from the provisions of section 42 that they all relate to the subject of authority of the city to grade, pave, and drain streets and sidewalks in the city, and prescribe the manner of accomplishing such purpose, under a plan of assessment and collection of the cost thereof from abutting property and railroads occupying the streets. By a comparison of the provisions of section 42 with the caption it will be perceived that the provisions of section 42 all relate to one general subject, and that that subject is sufficiently indicated by the general terms of the caption which is quoted above. The caption of the act approved December 16, 1895 (Acts 1895,- p. 98), was: “An act to approve, adopt, and make of force the Code of laws prepared under the direction and by authority of the General Assembly, to provide for the printing and publication of the same, and for making indices thereto, and for other purposes.” In Central of Georgia Railway Co. v. State, 104 Ga. 831 (2, 4) (31 S. E. 531, 42 L. R. A. 518), it was held: “The intention of the act of December 16, 1895, adopting the present Code, and making the same of force, as the Code of Georgia, is to enact into one statute all the provisions embraced in that Code. . . The act in question does not, within the meaning of article 3, section 7, and paragraph 8, of the constitution of Georgia, refer to more than one subject-matter, nor does it contain matter different from what is expressed in the title thereof.” In the second division of the opinion it was said: “Its [the code’s] general object is to embody as near*85ly as practicable all the law of a State, from whatever source derived. When properly adopted by the lawmaking power of a State, it has the same effect as one general act of the legislature containing all the provisions embraced in the volume that is thus adopted. . . Whenever the legislature, . . employs such words as ‘adopting a code/ no other legitimate or reasonable construction can be given the language itself than an intention to enact and make of force as a statute every provision in the entire work which it -has under consideration.” After stating the above, the opinion proceeded with consideration of the question of whether the purpose of the legislature was constitutionally declared. Referring to the above-quoted provisions of the constitution, it was said, in the fourth division of the opinion: “Its object, therefore, was not to prevent comprehensive, but surreptitious legislation. The other provision, that no bill shall contain more than one subject-matter, does not appear in the constitution of 1798, but has since become a part of our constitutional law. Its object was not so much to prevent surreptitious legislation, as to inhibit the passage of what is often termed ‘omnibus’ or ‘log-rolling’ bills. A bill may contain more than one subject, and yet, if its title clearly indicates all its subjects, it will not be apt to mislead the legislature as to its intent and scope, and can not, therefore, be considered surreptitious legislation. Experience, however, taught that it was often the ease that many matters were embraced in the same bill, adverse in their nature and having no necessary connection, with the view of combining in their favor the advocates of all, and thus securing the passage of several measures no one of which could succeed upon its own. merits. It was to prevent this dangerous practice that our organic law declares that a bill should contain but one subject-matter. An act, however, adopting a code, or a system of laws, obviously does not fall within any of the classes of mischiefs which this restriction in the constitution was intended to remedy. No one need be misled by a title to an act which declares that its purpose is to adopt a certain code, or system of laws; nor is there anything in such an act to occasion any alarm that it would pass contrary to the wishes of the people by virtue of improper combinations among members of the legislature. What the constitution looks to is unity of purpose. It does not mean by one subject-matter only such subjects as are so simple that they can *86not be subdivided into topics; but it matters not how many subdivisions there may thus exist in a statute or how many different topics it may embrace, yet if they all can be included under one general comprehensive subject which can be clearly indicated by a comprehensive title, such matter can be constitutionally embodied in a single act of the legislature. On the other hand, should the legislature embody in one act two or more different subjects, however simple they may be, which have no relation or connection whatever one with the other, the constitution is violated. The following very apt illustration has been suggested to this court: ‘You can, in one act, charter Greater New York, with its millions, and embrace therein an endless variety of legislation concerning Police, Streets, Wharves, Courts, Jails, Mayor, Council, Tax-Collecting, Tax-Assessing, Legislative and Executive functions, but you can not in the same act charter two small villages like High Shoals and Belton.’ See King v. Banks, 61 Ga. 20.”
See also City of Cartersville v. McGinnis, 142 Ga. 71 (2) (82 S. E. 487, Ann. Cas. 1915D, 1067), which is cited in 25 R. C. L. 845, § 91, in support of the following text: “Acts incorporating specific municipal corporations, creating new charters, or authorizing a classification of municipal corporations, afford, perhaps, the best illustration of the infinite variety of topics which may be included within one general subject. These acts usually provide not merely for the formation of corporations, but also for their powers and the powers of the various officers thereof, as well as penalties for violating provisions of the charter or general law, and embrace practically as wide a range as the code or the revised or compiled statutes of a State. Nevertheless, there is no need for mentioning these several matters in the title, for the reason that they do not constitute different subjects, and their enactment might reasonably be apprehended by any one knowing that the legislature proposed to authorize or provide for the government of the particular corporation or class of corporations in question.” Applying the foregoing principles, it can not be said that the caption of the act was insufficient to authorize the provisions of section 42 of the act, or that the act under consideration was violative of the above-quoted provision of the constitution.
The rulings announced in the other headnotes do not require elaboration. Judgment affirmed.

All the Justices concur.